Citation Nr: 1507760	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1967 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case in November 2013 for development, and it now returns to the Board for further appellate action.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

FINDINGS OF FACT

1.  No hearing loss disability was present until more than one year following the Veteran's discharge from service, and no current hearing loss disability is related to his active service.

2.  No tinnitus was present until more than one year following the Veteran's discharge from service, and no current tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in June and August of 2010, prior to the initial adjudication of the claims.

The Veteran's service treatment records have been obtained.  All available post-service medical evidence identified by the Veteran has been obtained, including VA and private records and Social Security Administration records.  

The Veteran was afforded an examination in January 2014 addressing his bilateral hearing loss and tinnitus.  The examiner reviewed the service and post-service records, noted the Veteran's assertions, provided medical opinions, and properly supported the opinions.  Therefore, the Board has found the opinions to be adequate.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claims.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claims. 

Development required by the Board's November 2013 remand was also substantially fulfilled, including obtaining additional records inclusive of Social Security Administration records, and obtaining a VA examination addressing the claims.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).   D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's diagnosed sensorineural hearing loss and tinnitus are to be considered organic diseases of the nervous system subject to this first-year-post-service presumption.

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Factual Background and Analysis

The Veteran contends that his hearing loss and tinnitus are related to service.  However, in his VA Form 9 submitted in January 2013 as well as at his VA examination conducted in January 2014 he conceded that he did not know when his hearing loss and tinnitus began.  He related to the January 2014 VA examiner that he was only exposed to loud noises in service for a year and that these loud noises consisted principally of noise from the vehicle he was driving as well as a single instance in which a passenger fired a weapon from the vehicle.  The VA examiner concluded that this constituted limited noise exposure in service.  

In contrast, the Veteran informed the examiner that following service he worked as a laborer from 1968 to 1971, and this exposed him to noise for which he wore hearing protection.  Following this he reportedly was an apprentice electrician and worked in construction for eight to ten years, and he wore hearing protection when required.  He then started work at Anheuser-Busch, where he worked for the following 30 years until retiring.  

Service department audiometer test results prior to October 31, 1967, are assumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

Service pre-enlistment and separation examinations appear to have both been conducted in ASA units, as otherwise the readings would reflect a significant improvement in hearing acuity over the course of service.  The pre-enlistment examination report in October 1966 specifies ASA units, whereas the separation examination in November 1968 does not specify which units were used.  The Board here accordingly assumes ASA units for both examinations.  Converting to ISO units, they reveal the following:






HERTZ




500
1000
2000
3000
4000
Pre-enlistment
examination October 1966
RIGHT
20
15
15
-
20

LEFT
20
5
10
-
20
Separation examination
November 1968
RIGHT
20
15
15
-
20

LEFT
20
15
10
-
20
 

Thus, the only indicated acoustic hearing acuity shift is at 1000 hertz in the left ear, and the hearing acuity at no frequency measured upon service separation meets the criteria for hearing loss under Hensley.

Service treatment records are negative for any complaints of hearing difficulties or tinnitus.  

Employment medical records obtained from Anheuser-Busch document the Veteran's employment from 1979 to 2009, with hearing conservation data measured at intervals between June 1979 and January 2009.  Relevant to the claim, these hearing conservation measures show hearing loss disability from the very first measure obtained, in June 1979.  On the June 1979 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
5
10
60
55
32.5
LEFT
5
5
5
65
35
27.5

These records also reflect that the Veteran was employed with the company as an electrician.

The Veteran stated at the January 2014 examination that hearing protection was worn and regular hearing tests were performed over the course of his employment with Anheuser-Busch, consistent with these employment records.  

At the January 2014 VA examination, upon authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
20
25
70
60
44
LEFT
15
20
60
65
70
54

Speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed sensorineural hearing loss bilaterally and tinnitus, and opined that it was not at least as likely as not that the Veteran's bilateral hearing loss or his tinnitus was related to service.  

In support of the opinions, the examiner noted the following factors:  stable hearing in each ear during service as demonstrated by service enlistment and separation examinations, no reports or complaints of tinnitus in service treatment or examination records, service audiometric readings not supporting acoustic trauma or damage, the Veteran reporting limited noise exposure while in service, significant occupational noise exposure for eleven years following service (such that hearing protection was required) prior to any documentation of hearing loss, and the Veteran continuing to have occupational noise exposure requiring hearing protection for 30 years thereafter over the course of his career at Anheuser-Busch.

The Board finds this rationale to be well-supported by the record, and to in turn adequately support the opinions of the January 2014 examiner that the Veteran's claimed hearing loss and tinnitus were not at least as likely as not causally related to service.  

The Veteran's authorized representative in a May 2014 appellate brief argued that the Veteran's tinnitus claim was supported based on the Veteran's assertions because tinnitus is inherently subjective.  However, the Board notes that the Veteran did not assert in his VA Form 9 or at his January 2014 examination that his tinnitus began in service, but rather asserted that he did not know when either began.  

While the Veteran might sincerely believe that his hearing loss and tinnitus are due to noise exposure in service, whether they are related to such noise exposure are medical questions that the Veteran, as a layperson, is not competent to address.  Moreover, even assuming that the Veteran is competent to provide these opinions, his opinions are clearly of lesser probative value than the opinions provided by the VA examiner, a medical professional who reviewed the Veteran's pertinent history and properly supported the opinions, to include referencing an Institute of Medicine study to support the conclusion that hearing loss which appears years after noise exposure cannot be causally related to that noise exposure if hearing was normal immediately after the noise exposure.  As the examiner further noted, this Institute of Medicine report observed that while there were insufficient longitudinal studies to definitively establish whether permanent noise impairment may develop years following cessation of a noise exposure, available anatomical and physiological data show that such delayed effects are unlikely.  See Larry E. Humes et. al., Noise and Military Service: Implications for Hearing Loss and Tinnitus, Institute of Medicine (2005).  The examiner noted that this Institute of Medicine study and its conclusions were "the definitive consensus in this matter."  

Accordingly, the Board must conclude that the preponderance of the evidence is against these claims.


      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


